UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07831 FMIFunds, Inc. (Exact name of registrant as specified in charter) 100 East Wisconsin Avenue, Suite 2200 Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Ted D. Kellner Fiduciary Management, Inc. 100 East Wisconsin Avenue, Suite 2200 Milwaukee, WI53202 (Name and address of agent for service) (414) 226-4555 Registrant's telephone number, including area code: Date of fiscal year end:September 30 Date of reporting period: September 30, 2011 Item 1. Reports to Stockholders. ANNUAL REPORT September 30, 2011 FMI Focus Fund (fmiox) A NO-LOAD MUTUAL FUND FMI Focus Fund Ted D. Kellner, CFA October 7, 2011 Dear Fellow Shareholders: Equities across the world markets declined significantly as worries about a global recession intensified.The market, as measured by the Russell 2000 Index, the benchmark for the FMI Focus Fund (“the Fund”), lost -21.87% for the quarter ended September 30, 2011, while the Fund declined -22.23%.This was the worst quarterly decline in the market since the 4th quarter 2008.While there are multiple issues causing investor angst, equity valuations have become more attractive.This was a challenging quarter, but from a longer-term perspective, the Fund has performed well. Through September 30, 2011 1 Year 3 Years 5 Years 10 Years FMI Focus Fund -3.15% 5.23% 3.19% 7.47% Russell 2000 Index -3.53% -0.37% -1.02% 6.12% A slowdown in global economic growth (including China) has been added to the worries about excessive sovereign debt in Europe, America and elsewhere.Growth has slowed across Europe and even in Germany, which heretofore has been the pillar of strength. Europe’s sovereign debt woes are concerning.It is likely to take further restructuring, additional austerity measures and a resetting of relative wage rates to set a course for sustainable recovery.Realistically, the vast majority of the European banks would be insolvent if the sovereign debt of Greece, Portugal, Ireland and Spain were marked to market.While we don’t anticipate outright bankruptcies of these financial institutions, there are many that will have to raise capital from both government and/or private sources.This will certainly dilute existing shareholders and crimp earnings per share for years to come.All of us continue to monitor and evaluate the situation closely. The U.S. economy remains mired in a pattern of slow growth, followed by retraction.Some of the traditional drivers of renewed growth, such as housing, continue to be highly depressed.Housing inventory remains very high, prices are still trending down on an annual basis, and transaction volume is well below normal.Twenty-seven months after the recession, U.S. consumer confidence remains extremely low. The Fund’s cash equivalents stand at approximately 19%, and are reflective of these concerns. While it is difficult to envision a good recovery until these conditions change, the Investment team at the Focus Fund remains optimistic.As the team points out in this quarter’s shareholder letter, equity valuations of the companies in the Fund are undervalued relative to the earnings power of the businesses.Long-term investors should buy into prevailing concerns and uncertainty when valuations and strong companies are on their side.History shows good equity returns accrue to those who have the fortitude to invest in difficult times. Your investment team at Broadview Advisors has successfully navigated through difficult markets before and we are confident that they will do so again.We thank you for your continued investment in, and support of, the FMI Focus Fund. Sincerely, Ted D. Kellner, CFA Executive Chairman Fiduciary Management, Inc. (Adviser) 100 E. Wisconsin Ave., Suite 2200 • Milwaukee, WI53202 • 414-226-4555 www.fmifunds.com Richard J. WhitingRichard E. Lane, CFAAaron J. Garcia, CFAFaraz Farzam, CFA Investment Management Team October 3, 2011 Dear Fellow Shareholders, The FMI Focus Fund will celebrate its fifteenth birthday on December 16th.Notwithstanding the 1997 “Asian Contagion” market panic, the year 2000 fears, the bursting of the Internet bubble, the 2002-2003 recession induced bear market, the 2008 fall of Lehman Brothers and the ensuing financial disaster, and finally, the current bear market caused by European debt woes and U.S. economic policy mistakes, we have still managed to generate very attractive returns.We count five substantial market declines since our inception, yet we have compounded capital at an annualized rate of 14.45% to date over this period. We don’t mean to beat our chests by any stretch of the imagination especially this year, which certainly isn’t shaping up as one of our best, either absolutely or relatively.We dwell on the topic as a reminder that long-term investors can still earn handsome returns, but the THE VALUE OF A $10, ITS INCEPTION (12/16/96) TO 9/30/11 AS COMPARED TO THE RUSSELL 2000(1) AND THE RUSSELL 2000 GROWTH(2) FMI Focus Fund Russell 2000(1) Russell 2000 Growth(2) Results From Fund Inception (12/16/96) Through 9/30/11 Annualized Total Annualized Total Annualized Total Return* Total Return* Total Return* For the Return* For the 5 Return* For the 10 Through 9/30/11 From Last 3 Months Year Ended 9/30/11 Years Ended 9/30/11 Years Ended 9/30/11 Fund Inception 12/16/96 FMI Focus Fund -22.23% -3.15% 3.19% 7.47% 14.45% Russell 2000 -21.87% -3.53% -1.02% 6.12% 5.56% Russell 2000 Growth -22.25% -1.12% 0.96% 5.45% 3.25% The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index which comprises the 3,000 largest U.S. companies based on total market capitalization. The Russell 2000 Growth Index measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. * Total return includes change in share prices and in each case includes reinvestments of any dividends, interest and capital gain distributions. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.fmifunds.com.The graph and the table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.As of the Fund’s Prospectus dated January 31, 2011, the FMI Focus Fund’s annual operating expense ratio is 1.30%. 2 cost of admission is enduring the inherent volatility of the equity markets.Indeed, if it were not for the occasional bouts of fear and panic, we wouldn’t be able to pick up the incredible bargains that have driven our strong long-term performance. We do indeed consider ourselves opportunistic investors.We think this bear market, while painful, will ultimately lead to the next round of attractive business purchases.No one can predict when the bottom will be reached, but our guess is that it will likely be rocky until there is some clarification on the twin towers of European banking woes and U.S. economic and political policy.The Focus Fund has ample cash to deploy (19%), but we are being patient. As always, your portfolio managers will review several of their stocks; but first, kudos to Owen Hill for his outstanding work on Petrohawk Energy Corp. (HK), which was reviewed in the previous shareholder letter.Petrohawk was bought out by BHP Billiton Ltd. (BHP) for an all-cash offer of $38.75 per share on July 15.That is 61 percent more than Houston-based Petrohawk’s average price over the prior 20 trading days, and compares with the 25 percent average premium in 17 deals worth at least $5 billion for oil and gas producers in the past five years, according to data compiled by Bloomberg. In the Retail Trade and Electronic Technology sectors we added two new high quality investments to the portfolio: Dick’s Sporting Goods (DKS) and VeriFone Systems (PAY).Both companies dominate their market and have strong balance sheets with plenty of cash to weather a downturn.Most importantly, both companies have specific internal growth drivers that we believe are necessary in uncertain economic times. Dick’s Sporting Goods, Inc. (DKS) – Faraz Farzam, CFA Pittsburgh based Dick’s Sporting Goods is the nation’s premiere sporting goods retailer, operating over 500 stores nationally and a burgeoning e-commerce site.In our opinion, DKS is a best in class operator with the newest and most compelling store-base relative to its peers.Over the summer investors punished the stock on fears that an economic slowdown would impact consumer spending, giving us an opportunity to buy the shares at very attractive prices.Although the fears may be somewhat warranted, we feel there are several aspects to the DKS story that will help cushion the blow of an economic slowdown. So strong and dominant is the DKS franchise that their two most important vendors, Nike and Under Armour, are helping DKS build out store-within-stores that feature an expanded assortment and an enhanced shopping experience and presentation. The stores that feature these “shop in shops” have demonstrated a meaningful lift in sales and profits that we believe should continue well into 2012.Over the past few years, DKS has diligently invested in IT systems to better manage inventory and gain greater visibility into pricing.As they harvest the benefits of these investments, the return profile of their stores should materially improve.Finally, DKS has been a pioneer in introducing exclusive brands into their assortment that have helped them differentiate versus their competition, while lifting the company’s profit profile.We believe there is further opportunity to expand on this for many more quarters to come. VeriFone Systems, Inc. (PAY) – Faraz Farzam, CFA In Technology, we picked up shares of VeriFone Systems.VeriFone is the market leader in point-of-sales (POS) solutions.Most of us have probably used a VeriFone system when we go shopping with our debit or credit cards.The POS system is the small terminal at the checkout lane where we swipe our cards.The company operates in a well-protected duopoly in the United States, and now also in Europe, following their recent acquisition of Hypercom.We like this business as competition is limited and visibility on future sales is very high. To give investors a flavor of the opportunity; there are estimated to be ten million POS systems in America and virtually all are ripe for an upgrade.Since VeriFone really only has one other major competitor, privately held Ingenico, both companies stand to benefit from this substantial opportunity. Comerica, Incorporated (CMA) – Richard E. Lane, CFA By the way the stocks are acting, most investors would be surprised, if not dumbfounded, to learn that many U.S. banks are extremely well (if not over) capitalized, exceedingly well reserved against potential loan losses, and have remarkable earnings power relative to their current stock prices.The current quagmire in which the banks find themselves is a function of the proverbial “perfect storm” of over-regulation, further regulatory uncertainty, and the historically unprecedented Federal Reserve policy of very low interest rates. Generally speaking, banks still borrow short-term and lend longer-term so a positively sloping yield curve is still essential to strong earnings.The current structure of extremely low interest rates isn’t conducive to earnings and loan growth is very slow in the current environment.It is a one-two punch of depressed lending spreads and low volume.This is no different than a motorcycle manufacturer selling fewer motorcycles, each at a lower profit margin.Unfriendly bank legislation such as the Durbin amendment limiting debit card swipe fees and Federal Reserve rules limiting overdraft fees have put a further dent in bank fee income.Despite all of these concerns, the incredibly depressed bank stocks are quite interesting on an earnings power basis, even if it is a few years out.Using Comerica, a company in our portfolio, as a proxy, we will demonstrate our case. Comerica is a Dallas, Texas based bank with $54 billion in total assets.Company management displayed some fortitude, moving the company from Detroit in 2007. Comerica has come through the recent credit cycle in good shape and is well reserved. What is most interesting about Comerica is the earnings leverage when loan demands come back.Currently, the bank has billions of dollars sitting in low to nearly zero interest rates, a function of slow loan demand in a recessionary economy.As well, even the diminished existing loan portfolio itself isn’t generating a “normal” level of income, again, due to the low level of interest rates depressing the lending spread (lending rates minus cost of deposits). 3 In a better environment, Comerica could greatly increase its income from lending activities, not to mention the associated fees that accompany lending.But it is far more interesting than that!Comerica has a tangible common equity ratio (TCE) of 10.7%.In past cycles, 7% was deemed to be plenty.This will take time to play out because of the deep losses some banks incurred this cycle (not Comerica).Regulators, predictably, have overreacted and, for the time being, are insisting on extremely high levels of capital.But as the economic cycle improves, we believe Comerica will be able to buy back perhaps 20% of the shares outstanding.Yes, this may be several years out, but as of September 30, 2011, the stock is selling at $22.97 on a $34 book value per share.We peg the company’s earnings power in the $4 per share range.For a quality franchise, this is very attractive. So why is our bank exposure currently so low?Very good question!It is probably at low ebb, where we should be buyers, but in the current environment of fear and immediate gratification, there is so little interest in the group that we are biding our time, being very selective and patient.The turn is several years away, but the market is a forward-looking animal.So six to twelve months from now the group may be a timelier investment.A very important caveat is that the current bank-unfriendly regulatory and political environment must improve.We will know a lot more following next year’s elections, but it is becoming apparent even to the most populist of politicians that beating up the banks isn’t helping grow the economy! Stay tuned! HealthSouth Corp. (HLS) – Aaron J. Garcia, CFA HealthSouth’s stock performed poorly in Q3; down 43% in the quarter versus a 22% drop in the Russell 2000 and a 19% drop in the Russell 2000 Healthcare Index. Given the absolute and relative drop in the stock, we felt it prudent to describe what drove the downfall. Also, we want to put forth why we still have high conviction in this investment. The stock initially sold off in August during the debt ceiling legislation fallout. Investors were rightly concerned over a lack of consensus between Congress and the President, and felt that the super-committee would be unable to reach a consensus on cost cuts. A failure to agree on specific budget cuts would then trigger Medicare sequestration, which is a one-time 2% cut across all Medicare reimbursement. Our initial take on this possible event was obviously negative.However, HealthSouth’s management has demonstrated their ability to grow earnings despite a negative CMS reimbursement environment several times in the past 5 years. We believed investors were unduly fearful, and we decided to maintain our position in HealthSouth. The stock recovered from its initial panic, as investors came to a similar conclusion that HealthSouth would be able to manage through a worst-case scenario. Then, on September 18th, President Obama released his vision for deficit reduction, which would reduce the deficit by $3.1 trillion over ten years. Included in this budget were two proposals for reducing payments for inpatient rehabilitation facilities, which would save an aggregate $7 billion over ten years. The amendments are outlined below: Equalize payments for certain conditions commonly treated in IRFs and SNFs. Post-acute care related to a number of conditions, including hip and knee replacements, hip fractures, and certain pulmonary diseases are currently provided in both IRFs and SNFs, although Medicare payments are significantly greater when treated in IRFs. This policy would reduce the differences in payment for treatment of specified conditions to encourage care in the most clinically appropriate setting beginning in 2013. This proposal will save approximately $4 billion over 10 years. Encourage appropriate use of inpatient rehabilitation hospitals. Medicare pays IRFs at a rate that reflects specialized rehabilitation care to patients with the most intensive needs. IRFs must demonstrate this by meeting a compliance threshold, which specifies a minimum percentage of patients with designated medical conditions that require intensive rehabilitation services. Starting in 1984, this compliance threshold was set at 75 percent, but it was reduced to 60 percent in 2007. This proposal would return the compliance threshold to its previous 75 percent level beginning in 2013 to better ensure that the higher IRF payments apply to cases requiring this level of care. This proposal will save approximately $3 billion over 10 years. The language on both of these proposals took investors by surprise, as investors didn’t anticipate reductions of this magnitude. At face value, the proposals would reduce reimbursement to HealthSouth’s industry by $700 million per annum. As one might expect, the stock plunged. Our analysis suggested that these rules could reduce company EBITDA by $100 million, or $7 per share. The stock was ultimately down $6 per share on this news, so investors are essentially assigning an 85% probability that these proposals come to fruition. Although the outlook for HLS is certainly dire, HLS would still remain profitable and its ability to service debt or fund its capital base would not be compromised.However, these proposals would essentially bankrupt the IRF industry, as 60% of the facilities in the U.S. currently operate at break even and negative margins. Additionally, this is the first time the current administration has proposed reinstating the 75% rule and equalizing reimbursement to SNF. The 75% rule was last proposed during the Bush administration and ultimately adjusted to the 60% level with wide bipartisan support, because the rule was never meant to impact revenues to the extent that it did during implementation. Further, we believe Obama doesn’t have wide bipartisan support for his budget reduction plan as it includes tax increases and defense cuts which have both been previously rejected by the House of Representatives. We think that the risk-reward outlook for HealthSouth is increasingly favorable, and maintain our position despite the stock performance. HealthSouth has the best management in the industry, industry-leading business fundamentals, strong demographic-driven top line growth, and a healthy balance sheet. We think the company will be able to manage through this difficult time better than Wall Street expects, and we will ultimately be rewarded for sticking to our guns. 4 National Instruments Corporation (NATI) – Aaron J. Garcia, CFA This quarter we also initiated a position in National Instruments, a leading supplier of instrumentation and graphical design software for engineers in the industrial and test and measurement (T&M) markets.The company has a diverse set of end markets, a broad customer base of more than 30,000, and a global presence.The company lines up well with our five-pillar analysis – 1) Strong business traits: high 70% gross margin and 17% operating margins; 2) Defensible market niche: it is the sole provider of a disruptive technology that replaces legacy test machines with a PC based solution; 3) Attractive growth potential: driven by single digit penetration in their market and double digit historical revenue growth which we believe will continue for the next several years; 4) A capable management team:its CEO co-founded the company in 1976 and the CFO has operational experience in engineering; 5) A discount to private market value: belief that the company is a unique asset that would be worth 12x EBITDA or more to an instrumentation company based on historical multiples.The fundamentals of National Instrument are tied to PMI (purchasing managers’ index) given its industrial and technology end markets, and the stock has corrected with the general market to what we consider an attractive entry point. ***** Distribution:Our Board of Directors has declared a distribution effective October 31, 2011, of $1.11751 per share from long-term capital gains, payable October 31, 2011 to shareholders of record on October 28, 2011. As always, we thank you for your investing along side of us in the FMI Focus Fund. Richard E. Lane, CFA Faraz Farzam, CFA Aaron J. Garcia, CFA Richard J. Whiting Investment Management Team NOTICE OF PRIVACY POLICY Protecting the privacy of our shareholders is important to us.This notice describes the practices and policies through which we maintain the confidentiality and protect the security of your non-public personal information. What Information We Collect In the course of providing services to you, we may collect the following types of “non-public personal information” about you: • Information we receive from you on applications or other forms, such as your name, address and social security number, the types and amounts of investments and bank account information, and • Information about your transactions with us, our affiliates and others, as well as other account data. What Information We Disclose We do not disclose any nonpublic personal information about our current or former shareholders to anyone, except as permitted by law.For example, we are permitted by law to disclose all of the information we collect, as described above, to our transfer agent to process your transactions.Furthermore, we restrict access to your nonpublic personal information to those persons who require such information to provide products or services to you.We maintain physical, electronic and procedural safeguards that comply with federal standards to guard your nonpublic personal information. In the event that you hold shares of the Fund through a financial intermediary, including, but not limited to, a broker-dealer, bank or trust company, the privacy policy of your financial intermediary may govern how your nonpublic personal information would be shared with nonaffiliated third parties. IMPORTANT NOTICE REGARDING DELIVERY OF SHAREHOLDER DOCUMENTS In order to reduce expenses, we will deliver a single copy of prospectuses, proxies, financial reports, and other communication to shareholders with the same residential address, provided they have the same last name or we reasonably believe them to be members of the same family.Unless we are notified otherwise, we will continue to send you only one copy of these materials for as long as you remain a shareholder of the Fund.If you would like to receive individual mailings, please call (800) 811-5311 and we will begin sending you separate copies of these materials within 30 days after we receive your request. Thank you for allowing us to serve your investment needs. 5 FMI Focus Fund COST DISCUSSION Industry Sectors as of September 30, 2011 As a shareholder of the Fund you incur ongoing costs, including management fees and other Fund expenses. You do not incur transaction costs such as sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees because the Fund does not charge these fees. This example is intended to help you understand your ongoing costs (in dollars) of investing in FMI Focus Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from April 1, 2011 through September 30, 2011. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. In addition to the costs highlighted and described below, the only Fund transaction costs you might currently incur would be wire fees ($15 per wire), if you choose to have proceeds from a redemption wired to your bank account instead of receiving a check.Additionally, U.S. Bank charges an annual processing fee ($15) if you maintain an IRA account with the Fund. To determine your total costs of investing in the Fund, you would need to add any applicable wire or IRA processing fees you’ve incurred during the period to the costs provided in the example at the end of this article. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Account During Period* Value 4/01/11 Value 9/30/11 4/01/11-9/30/11 FMI Focus Fund Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period between April 1, 2011 and September 30, 2011). 6 MANAGEMENT’S DISCUSSION OF FUND PERFORMANCE The FMI Focus Fund (FMIOX) declined 22.23% in the three months ended September 30th.This compares to the benchmark Russell 2000 fall of 21.87% in the corresponding period. Through nine months FMIOX lost 15.82% and the benchmark retreated 17.02%. Fiscal 2011 began positively with the Fund fully recovering from the 2008-2009 down turn.The mid-term election had many investors believing a more business friendly government would suppress higher regulation and taxes.The market was up considerably off the bottom and many sectors were close to fair value.Consumer stocks are a perennial calendar fourth quarter favorite and our selections in this sector performed better than the sector in the Russell 2000.The bull trend continued into our second quarter, shrugging off negative events both natural (earthquakes and tsunamis) and manmade (revolutions, monetary tightening, and sinking dollar).We kept an eye out for a correction as investors started to chase stocks.We took profits in stocks that reached our private market value.Fears of a double-dip recession resurfaced in the third quarter as home prices continued to fall and government budgets around the world showed evidence of trouble on the horizon.With any cash reserves from sales earlier in the year, we began looking for places to strategically redeploy cash.Our large commitment to the Industrial sector performed well.The fears expressed earlier in the year proved true during the fourth quarter.Volatility continued to reign.Our cash position edged up during the quarter to end at 19%.While our Energy sector investments were assisted by a positive buyout, the lack of clarity, fear of further regulation and tax increases, and European banking woes depressed all sectors. COMPARISON OF CHANGE IN VALUE OF $10, FMI Focus Fund, Russell 2000 Index(1) and Russell 2000 Growth Index(2) AVERAGE ANNUAL TOTAL RETURN 1-Year 5-Year 10-Year -3.15% 3.19% 7.47% Past performance does not predict future performance.The graph and the table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index which comprises the 3,000 largest U.S. companies based on total market capitalization. The Russell 2000 Growth Index measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. 7 FMI Focus Fund STATEMENT OF ASSETS AND LIABILITIES September 30, 2011 ASSETS: Investments in securities, at value (cost $452,634,775) $ Receivable from shareholders for purchases Dividends receivable Other receivable Cash Total assets $ LIABILITIES: Payable to brokers for investments purchased $ Payable to adviser for management fees Payable to shareholders for redemptions Other liabilities Total liabilities NET ASSETS: Capital Stock, $0.0001 par value; 100,000,000 shares authorized; 17,031,287 shares outstanding Net unrealized depreciation on investments ) Accumulated net realized gain on investments Net assets Total liabilities and net assets $ CALCULATION OF NET ASSET VALUE PER SHARE: Net asset value, offering and redemption price per share ($434,932,400 ÷ 17,031,287 shares outstanding) $ The accompanying notes to financial statements are an integral part of this statement. SCHEDULE OF INVESTMENTS September 30, 2011 Shares Cost Value COMMON STOCKS — 81.0% (a) COMMERCIAL SERVICES SECTOR — 7.5% Advertising/Marketing Services — 2.6% Interpublic Group of Companies, Inc. $ $ MDC Partners Inc. Miscellaneous Commercial Services — 3.9% Cardtronics, Inc.* Cintas Corp. Higher One Holdings Inc.* Personnel Services — 1.0% Manpower, Inc. CONSUMER DURABLES SECTOR — 2.1% Recreational Products — 2.1% Brunswick Corporation Winnebago Industries, Inc.* 8 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2011 Shares Cost Value COMMON STOCKS — 81.0% (a) (Continued) CONSUMER NON-DURABLES SECTOR — 2.9% Apparel/Footwear — 2.9% Crocs, Inc.* $ $ Liz Claiborne, Inc.* CONSUMER SERVICES SECTOR — 2.9% Hotels/Resorts/Cruiselines — 1.3% Royal Caribbean Cruises Ltd.* Restaurants — 1.6% Texas Roadhouse, Inc. DISTRIBUTION SERVICES SECTOR — 5.8% Electronics Distributors — 2.9% Arrow Electronics, Inc.* ScanSource, Inc.* Medical Distributors — 1.8% Patterson Companies Inc. Wholesale Distributors — 1.1% Beacon Roofing Supply, Inc.* ELECTRONIC TECHNOLOGY SECTOR — 9.1% Aerospace & Defense — 3.7% BE Aerospace, Inc.* Hexcel Corp.* Computer Communications — 1.0% F5 Networks, Inc.* Computer Peripherals — 0.1% Avid Technology, Inc.* Computer Processing Hardware — 0.5% VeriFone Systems, Inc.* Electronic Equipment/Instruments — 0.8% Intermec Inc.* National Instruments Corporation Electronic Production Equipment — 1.1% MKS Instruments, Inc. Semiconductors — 1.3% Power Integrations, Inc. Telecommunications Equipment — 0.6% Ciena Corporation* ENERGY MINERALS SECTOR — 2.0% Coal — 0.9% Arch Coal, Inc. 9 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2011 Shares Cost Value COMMON STOCKS — 81.0% (a) (Continued) ENERGY MINERALS SECTOR — 2.0% (Continued) Oil & Gas Production — 1.1% Unit Corporation* $ $ Whiting Petroleum Corporation* FINANCE SECTOR — 7.0% Finance/Rental/Leasing — 1.8% CAI International, Inc.* Mobile Mini, Inc.* RSC Holdings, Inc.* Insurance Brokers/Services — 1.0% Arthur J. Gallagher & Co. Life/Health Insurance — 0.7% Reinsurance Group of America, Inc. Major Banks — 1.0% Comerica, Incorporated Regional Banks — 2.4% Associated Banc-Corp. Columbia Banking System, Inc. First Midwest Bancorp, Inc. Sandy Spring Bancorp, Inc. Zions Bancorporation Savings Banks — 0.1% MB Financial, Inc. HEALTH SERVICES SECTOR — 7.0% Health Industry Services — 5.8% Covance Inc.* HealthSouth Corp.* MedAssets Inc.* PAREXEL International Corporation* Medical/Nursing Services — 1.2% VCA Antech, Inc.* HEALTH TECHNOLOGY SECTOR — 1.9% Medical Specialties — 1.9% Hologic, Inc.* INDUSTRIAL SERVICES SECTOR — 4.8% Contract Drilling — 1.2% Rowan Companies, Inc.* 10 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2011 Shares Cost Value COMMON STOCKS — 81.0% (a) (Continued) INDUSTRIAL SERVICES SECTOR — 4.8% (Continued) Engineering & Construction — 2.9% Chicago Bridge & Iron Co.N.V.NYS $ $ Foster Wheeler AG* Oilfield Services/Equipment — 0.7% Dresser-Rand Group, Inc.* NON-ENERGY MINERALS SECTOR — 0.2% Construction Materials — 0.2% Trex Company, Inc.* PROCESS INDUSTRIES SECTOR — 3.0% Chemicals: Major Diversified — 1.5% Celanese Corp. Solutia Inc.* Chemicals: Specialty — 0.6% Cytec Industries Inc. Containers/Packaging — 0.6% Owens-Illinois, Inc.* Industrial Specialties — 0.3% Ferro Corporation* PRODUCER MANUFACTURING SECTOR — 13.2% Auto Parts: OEM — 1.1% Modine Manufacturing Company* Electrical Products — 2.5% Greatbatch, Inc.* Molex Inc. Cl A Industrial Conglomerates — 2.2% SPX Corporation Industrial Machinery — 2.6% Kennametal Inc. Lincoln Electric Holdings, Inc. Regal-Beloit Corporation Rockwell Automation, Inc. Metal Fabrication — 0.6% Dynamic Materials Corporation Miscellaneous Manufacturing — 2.2% Brady Corp. Crane Co. 11 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2011 Shares or Principal Amount Cost Value COMMON STOCKS — 81.0% (a) (Continued) PRODUCER MANUFACTURING SECTOR — 13.2% (Continued) Trucks/Construction/Farm Machinery — 2.0% Astec Industries, Inc.* $ $ Columbus McKinnon Corp.* Douglas Dynamics, Inc. RETAIL TRADE SECTOR — 2.1% Specialty Stores — 2.1% Dick’s Sporting Goods, Inc.* Ulta Salon, Cosmetics & Fragrance, Inc.* TECHNOLOGY SERVICES SECTOR — 6.7% Data Processing Services — 0.8% Fiserv, Inc.* Information Technology Services — 1.3% Sapient Corp.* Internet Software/Services — 2.5% Akamai Technologies, Inc.* LogMeIn, Inc.* Packaged Software — 2.1% Aspen Technology, Inc.* Parametric Technology Corp.* TRANSPORTATION SECTOR — 2.8% Air Freight/Couriers — 2.0% Con-way Inc. UTI Worldwide, Inc. Trucking — 0.8% Werner Enterprises, Inc. Total common stocks SHORT-TERM INVESTMENTS — 19.0% (a) Variable Rate Demand Note — 19.0% $ U.S. Bank, N.A., 0.00% Total short-term investments Total investments — 100.0% $ Liabilities, less cash and receivables — 0.0% (a) ) TOTAL NET ASSETS — 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. NYS – New York Registered Shares The accompanying notes to financial statements are an integral part of this schedule. 12 FMI Focus Fund STATEMENT OF OPERATIONS For the Year Ended September 30, 2011 INCOME: Dividends $ Total income EXPENSES: Management fees Transfer agent fees Administrative and accounting services Printing and postage expense Custodian fees Registration fees Professional fees Board of Directors fees Insurance expense Other expenses Total expenses NET INVESTMENT LOSS ) NET REALIZED GAIN ON INVESTMENTS NET CHANGE IN UNREALIZED APPRECIATION ON INVESTMENTS ) NET LOSS ON INVESTMENTS ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) STATEMENTS OF CHANGES IN NET ASSETS For the Years Ended September 30, 2011 and 2010 OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investments Net (decrease) increase in unrealized appreciation on investments ) Net (decrease) increase in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS: Distributions from net investment income ($0.028 per share) — ) FUND SHARE ACTIVITIES: Proceeds from shares issued (5,580,921 and 5,934,341 shares, respectively) Net asset value of shares issued in distributions reinvested (18,401 shares) — Cost of shares redeemed (4,632,260 and 7,649,874 shares, respectively) ) ) Net increase (decrease) in net assets derived from Fund share activities ) TOTAL INCREASE NET ASSETS AT THE BEGINNING OF THE YEAR NET ASSETS AT THE END OF THE YEAR (Includes undistributed net investment income of $0 and $0, respectively) $ $ The accompanying notes to financial statements are an integral part of these statements. 13 FMI Focus Fund FINANCIAL HIGHLIGHTS (Selected data for each share of the Fund outstanding throughout each year) Years Ended September 30, PER SHARE OPERATING PERFORMANCE: Net asset value, beginning of year $ Income from investment operations: Net investment (losses) income ) Net realized and unrealized (losses) gains on investments ) ) ) Total from investment operations ) ) ) Less distributions: Distributions from net investment income — ) — — — Distributions from net realized gains — — ) ) ) Total from distributions — ) Net asset value, end of year $ TOTAL RETURN %) % % %) % RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (in 000’s $) Ratio of expenses to average net assets % Ratio of net investment (loss) income to average net assets %) %) % %) %) Portfolio turnover rate 78
